Citation Nr: 1525591	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-44 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's claim now resides with the RO in Seattle, Washington.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In April 2015, the Veteran submitted a statement requesting to withdraw his claim of entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


